                Case 2:19-cr-00193-RAJ Document 42 Filed 10/23/20 Page 1 of 2




1                                                                      The Honorable Richard A. Jones
2
3
4
5
6
                                UNITED STATES DISTRICT COURT FOR THE
7                                 WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
8
9
10 UNITED STATES OF AMERICA,                                 NO. CR19-193-RAJ
11                                                           ORDER
                                      Plaintiff,
12
                           v.
13
     TONY LEE WILLIAMS,
14
                                      Defendant.
15
16
             At a status conference on October 22, 2020, this Court set a trial date of
17
     February 8, 2021, for the above-referenced action. Pursuant to General Order 15-20 and
18
     earlier General Orders of the United States District Court for the Western District of
19
     Washington addressing measures to reduce the spread and health risks from COVID-19,
20
     which are incorporated herein by reference, the Court hereby FINDS as follows:
21
             1. In light of the recommendations made by the Centers for Disease Control and
22
                 Prevention (CDC) and Public Health for Seattle and King County regarding
23
                 social distancing measures required to stop the spread of this disease, it is not
24
                 possible at this time to proceed with a jury trial in the immediate future.
25
             2. Further, as stated in General Order 15-20, limiting the size and frequency of
26
                 gatherings remains critical to preventing serious illness and death from
27
                 COVID-19. The continuing public health situation resulting from the pandemic
28


      Order
      United States v. Tony Lee Williams, CR19-193-RAJ – 1
               Case 2:19-cr-00193-RAJ Document 42 Filed 10/23/20 Page 2 of 2




 1              also limits the availability and ability of witnesses, counsel, and Court staff to
 2              be present in the courtroom, and the ability to obtain an adequate spectrum of
 3              jurors to proceed with in-person jury trials. For the foreseeable future, it will be
 4              possible to proceed with only one in-person criminal jury trial at a time at each
 5              of the district’s two courthouses. A continuance of the trial date in this case
 6              until February 8, 2021, is therefore necessary to allow the appropriate spacing
 7              of trials.
 8          3. As a result, the failure to grant a continuance of the trial date in this case would
 9              likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
10              the ends of justice served by continuing the trial in this case outweigh the best
11              interest of the public and the defendant to a speedy trial.
12          IT IS HEREBY ORDERED that the time between September 18, 2020 (the prior
13 date of the status conference with the Court) and the new trial date of February 8, 2021 is
14 excluded in computing the time within which trial must commence because the ends of
15 justice served by granting this continuance outweigh the best interest of the public and
16 the defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A). Failure to grant this
17 continuance would likely make trial impossible and result in a miscarriage of justice, and
18 would deny counsel for the defendant and government counsel the reasonable time
19 necessary for effective preparation, taking into account the exercise of due diligence. Id.
20 § 3161(h)(7)(B)(i), (iv).
21          DATED this 23rd day of October, 2020.
22
23                                                          A
24                                                          The Honorable Richard A. Jones
25                                                          United States District Judge
26
27
28


     Order
     United States v. Tony Lee Williams, CR19-193-RAJ – 2
